DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on August 31, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Response to Arguments
Applicant's arguments filed October 19, 2021 as they pertain to the USC 112(a) rejection(s) have been fully considered but they are not persuasive.
	As discussed in the Office Action mailed July 21, 2021, claims 9 and 13 recite a computer implemented function.  Applicant’s amendment to claim 13 to include “by the controller”, is still presumed to be a computer/processor, albeit, no computer or processor is actually disclosed as being the controller.  
1 to be that one of ordinary skill in the art could construct a controller to achieve the functions.  As per the MPEP (2161.01.I)  - It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  In other words, Applicant’s remarks are not consistent with the requirement of written description for computer implemented functional claim language.  As discussed in the previous Office Action, Applicant has failed to provide an algorithm or sufficient algorithm to perform the function (MPEP 2161.01 - If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made).
	Examiner understands Applicant’s second position2 to be there is a strong presumption regarding adequate written description in the specification as filed, and the claims are described in the specification in such a way to satisfy USC 112(a), however Examiner respectfully disagrees.  Again, the requirement is the necessary algorithm and sufficient details to the algorithm for performing the computer implemented function.  Applicant’s specification fails to provide the necessary algorithm and thus is deficient under USC 112(a) regardless of the claims being originally filed as noted by the MPEP 2161.01.I  - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).

Applicant's arguments filed October 19, 2021 as they pertain to the art of Cogan have been fully considered but they are not persuasive.
	Regarding the art of Cogan, Examiner understands Applicant’s remarks to be directed to the electrochromic material to be attracted onto the first or second electrode under application of the electric field and that because Cogan disclosed redox/oxidation, Cogan fails to teach such a feature.
	As an initial point, it appears Applicant may not fully understand the mechanism of electrochromism and/or Applicant’s remarks are not consistent with Applicant’s specification and/or Applicant’s remarks are not consistent with how electrochromism works and/or there was a translation error between the original language and English.  
	In other words, Applicant’s specification appears directed to classic, well understood, electrochromism3 using tungsten trioxide (WO3), electrolyte, and two electrodes such that during application of an electric field (e.g. voltage/current) ions/electrons will be attracted onto/by the electrodes and exchanged between the electrolyte and WO3 to perform the color change - i.e. increase/decrease absorption of 4.  Applicant’s remarks appear to contradict such electrochromic understanding and as such will be addressed, below in the USC 112(b) section.
	Regarding the art, Cogan teaches an electrolyte layer (layers 20+18) to include the electrochromic material (18), tungsten oxide (WO3), identical to Applicant’s material, is in directed contact with electrode (12’).  During application of current/voltage the electrochromic material is oxidized/reduced meaning ion/electrons are attracted to and moved to/from WO3 to the electrodes (12, 12’) so as to perform a color change.  In other words, the electrons/ions of electrochromic material WO3 are moved to layer 16 which is “onto” layer 12 (since of course 16 and 12 are in direct contact), layer 16 is considered an electrode as well (col. 4:52-55), during a first voltage/current polarity; similarly the electrons/ions of WO3 are then moved to layer 18 which is “onto” electrode 12’ (since of course 18 and 12’ are in directed contact) - Cogan col. 5:63-67; col. 6:1-13:
In operation, layers 12 and 12' are connected to an external current source. If electrons are supplied through layer 12, layer 16 will become reduced, with the accompanying insertion of a charge compensating cation from the electrolyte. Simultaneously, electrons will be withdrawn from layer 18, with the accompanying expulsion of a charge compensating cation into the electrolyte. The electrolyte conducts ions from layer 18 to layer 16. If the polarity of the current is reversed, layer 18 and layer 16 become oxidized and reduced, respectively, and the flow of charge compensating cations through the electrolyte is reversed in direction. When all of the charge compensating ions from layer 16 have been transferred to layer 18, or when layer 18 is reduced as far as possible and has accepted as many charge compensating ions as possible, the device is in its fully colored state. Similarly, the device is in its fully colorless state when the maximum charge compensating ions have been transferred from layer 18 to layer 
.

Applicant's arguments filed October 19, 2021 as they pertain to the art of Rukavina have been fully considered but they are not persuasive.
	Specifically, Rukavina explicitly teaches the claimed feature:
Alternatively, electrochromic medium 35 can be an electrodeposition-type electrochromic medium, in which a material contained in solution in the ionically conducting electrolyte forms a layer on the electronically conducting electrode when electrochemically reduced or oxidized (Rukavina para. [0030]).

In other words, the electrochromic material is attracted onto the first or second electrode (forms a layer on the electrically conducting electrode) under the application of the electric field (when electrochemically reduced or oxidized).








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 8, 13, the claim recites “the electrochromic material is attracted onto the first electrode or the second electrode” which is unclear in light of Applicant’s remarks filed October 19, 2021.  As discussed above, Applicant’s specification recites the well-known and common inorganic electrochromic (EC) material of WO3 and/or organic materials such as a viologen and discusses no other structure than the layering structure of the electrolyte/EC material (1023) in contact with electrodes (1021, 2022).  Applicant’s specification fails to detail any movement or particular phase of the layer (e.g. solid, liquid, gel, etc.).  Applicant’s lack of details suggests to those of ordinary skill in the art the claim language, in light of the specification, is directed to what those of ordinary skill in the art understand when EC materials, such as WO3, are used with electrolytes and electrodes to perform color changes5 which is the ions/electrons are 

    PNG
    media_image1.png
    662
    1126
    media_image1.png
    Greyscale

	Applicant’s remarks have created confusion as to how the claimed electrochromic material/device is to operate and be interpreted and perform the attraction onto the first or second electrode since such remarks fail to fill in the gaps beyond what is well known in the art for the identical structure and materials (e.g. Cogan, Wikipedia/electrochromism) as well as what is disclosed in Applicant’s specification.  For purposes of compact prosecution, Examiner understands Applicant’s claimed materials and structure to operate as would be understood to those of ordinary skill in the art - i.e. the movement of the ion/electrons onto the electrodes to perform redox reactions with the electrochromic material (WO3) thereby inducing a color change.
	Claims 3-7, 9-12, 14-17 are rejected as dependent upon claims 1, 8, 13.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 9, the claim recites “the controller is configured to determine whether a current state of the head up display meets a preset condition, when the preset condition is met…the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value” which appears to be a computer implemented function (although a computer or generic processor is not actually disclosed) and thus requires a sufficient algorithm so that those of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01.I).  In the instance case, there’s no algorithm (or hardware) to determine an illumination intensity greater than a preset value.  Therefore the I - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	MPEP 2161.01 - If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
	Claims 10-12 are rejected as dependent upon claim 9.
	As to claim 13, the claim recites “determining, by the controller, whether a current state of the head up display meets a preset condition, wherein the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value” which appears to be a computer implemented function (although a computer or generic processor is not actually disclosed) and thus requires a sufficient algorithm so that those of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01.I).  In the instance case, there’s no algorithm (or hardware) to determine an illumination intensity greater than a preset value.  Therefore the computer implemented function to determine if the preset condition is met lack sufficient algorithm and thus I - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	MPEP 2161.01 - If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
	Claims 14-17 are rejected as dependent upon claim 13.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cogan et al. (US 4,938,571 - Cogan; of record).
	As to claim 1 (as understood), Cogan teaches a protection cover comprising a front cover (Cogan Fig. 1 - 14), a color changing layer (Cogan Fig. 1 - 12, 16, 20, 18, 12’; col. 4:51-65), and a rear cover (Cogan Fig. 1 - 14’), which are disposed in a stack (Cogan Fig. 1), an electrochromic material is provided in the color changing layer (Cogan Fig. 1 - 18; col. 4:51-65), and wherein the color changing layer is configured to 
	As to claim 3, Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the color changing layer is transparent to a visible light and an infrared light when the electric field is not present (Cogan Fig. 3; col. 6:57-66).	 
	As to claim 4, Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the color changing layer has a reduced transmittance to a visible light and an infrared light when the electric field is applied (Cogan Fig. 3).
	As to claim 5, Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the electrochromic material comprises an inorganic electrochromic material, the inorganic electrochromic material comprising tungsten trioxide (Cogan col. 4:52-65 - WO3).
claim 7, Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the front cover and rear cover are both formed of transparent material of glass (Cogan col. 4:27-36).
	As to claim 8, Cogan teaches a protection device for a head up display comprising a front cover (Cogan Fig. 1 - 14), a color changing layer (Cogan Fig. 1 - 12, 16, 20, 18, 12’; col. 4:51-65), and a rear cover (Cogan Fig. 1 - 14’), which are disposed in a stack (Cogan Fig. 1), an electrochromic material is provided in the color changing layer (Cogan Fig. 1 - 18; col. 4:51-65), and wherein the color changing layer is configured to adjust a light transmittance under an action of an electric field (Cogan Fig. 1 - 16, 20, 18; col. 5:62-68; col. 6:1-24), a controller coupled to the color changing layer of the protection cover, wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Cogan col. 5:62-68; col. 6:1-24), the color changing layer comprises a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the electrochromic material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the electrochromic material is attracted onto the first electrode or the second electrode under action of the electric field to change the light transmittance (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).
	


Claims 1, 6-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rukavina et al. (US 2002/0118437; of record).
	As to claim 1, Rukavina teaches a protection cover comprising a front cover (Rukavina Fig. 1 - 22), a color changing layer (Rukavina Fig. 1 - 42, 35, 30, 44; para. [0029]), and a rear cover (Rukavina Fig. 1 - 24) which are disposed in a stack (Rukavina Fig. 1), an electrochromic material is provided in the color changing layer (Rukavina Fig. 1 - 30, 35; para. [0029]), wherein the color changing layer is configured to adjust a light transmittance under an action of an electric field (Rukavina Fig. 1 - 30, 35; para. [0029]), the color changing layer comprises a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change the light transmittance of the color changing layer (Rukavina para. [0029], [0030]).
	As to claim 6, Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the electrochromic material comprises an organic electrochromic material, the organic electrochromic material comprising at least one of polythiophene, a polythiophene derivative, a viologen, a tetrathiafulvalene, and a metal phthalocyanine compound (Rukavina para. [0034]).
claim 7, Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the front cover and rear cover are formed of transparent glass (Rukavina Fig. 1 - 22, 24; para. [0024]).
	As to claim 8, Rukavina teaches a protection device for a head up display comprising a front cover (Rukavina Fig. 1 - 22), a color changing layer (Rukavina Fig. 1 - 42, 35, 30, 44; para. [0029]), and a rear cover (Rukavina Fig. 1 - 24) which are disposed in a stack (Rukavina Fig. 1), an electrochromic material is provided in the color changing layer (Rukavina Fig. 1 - 30, 35; para. [0029]), wherein the color changing layer is configured to adjust a light transmittance under an action of an electric field (Rukavina Fig. 1 - 30, 35; para. [0029]), a controller coupled to the color changing layer of the protection cover (Rukavina para. [0047], [0048]), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Rukavina para. [0047], [0048]), the color changing layer comprises a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change the light transmittance of the color changing layer (Rukavina para. [0029], [0030]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0320821 - Huang; of record) in view of Cogan (cited above).
	As to claim 1, Huang teaches a protection cover (Huang Fig. 1 - 100; Fig. 2 - 200; Figs. 3A-C - 300), comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 102a, 102b, 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), and the color changing layer is configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]). 
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the EC material is attracted onto the first electrode or the second electrode under the action of the electric field.
	In the same field of endeavor Cogan teaches an electrochromic device (EC) having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 3, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the color changing layer is transparent to a visible light and an infrared light when the electric field is not present (Cogan Fig. 3; col. 6:57-66).	 
	As to claim 4, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the color changing layer has a reduced transmittance to a visible light and an infrared light when the electric field is applied (Cogan Fig. 3).
	As to claim 5, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the electrochromic material comprises an inorganic electrochromic material, the inorganic electrochromic material comprising tungsten trioxide (Cogan col. 4:52-65 - WO3).
	As to claim 7, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the front 
	As to claim 8, Huang teaches a protection device for a head up display (Huang Fig. 1 - 100; Fig. 2 - 200; Figs. 3A-C - 300), comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), the color changing layer being configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), and a controller coupled to the color changing layer of the protection cover (Huang Fig. 1 - 110; Fig. 2 - 202a, 206, 204b, 202b), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Huang Fig. 1 - 110; Fig. 2; para. [0029]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]).  
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the electrochromic material is attracted onto the first electrode or the second electrode under the action of the electric field.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 9, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Huang further teaches the controller is configured to determine whether a current state of the head up display meets a preset condition (Huang Fig. 2 - 206; Fig. 3C; para. [0029], [0030]), when the preset condition is met, control the electric field to adjust the transmittance of the color changing layer (Huang para. [0029], [0030]), and the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value (Huang Fig. 3C; para. [0005], [0013], [0029, [0030], [0032] - as discussed, the electrochromic (EC) transmittance is adjusted as per an illumination intensity condition greater than some value (solar cell power) AND the head up display (portable electronic, PDA, smart phone, tablet) is in a non-operating state (i.e. the opaque cover is over the HUD/phone/tablet so as to not be operated)).
	As to claim 11, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Huang further teaches the controller is configured to apply the electric field of the color changing layer when the current state of the head up display meets the preset condition (Huang para. [0029], [0030]).
	As to claim 12, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Huang further teaches the controller is configured to stop applying the electric field to the color changing layer when the current state of the head up display does not meet the preset condition (Huang para. [0030], [0032]).
	As to claim 13, Huang teaches a method for protecting a head up display, which is applied to a protection device for the head up display (Huang Figs. 1-3), comprising providing the protection device (Huang Fig. 1 - 100; Fig. 2 - 200; Fig. 3 - 300), the protection device comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), and the color changing layer being configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), providing a controller coupled to the color changing layer of the protection cover (Huang Fig. 1 - 110; Fig. 2 - 202a, 206, 204b, 202b), wherein the controller is configured to input a control signal to the color changing layer to control the determining whether the HUD (tablet, smartphone, etc) is being covered), where the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value (Huang Fig. 3C; para. [0005], [0013], [0029, [0030], [0032] - as discussed, the electrochromic (EC) transmittance is adjusted as per an illumination intensity condition greater than some value (solar cell power) AND the head up display (portable electronic, PDA, smart phone, tablet) is in a non-operating state (i.e. the opaque cover is over the HUD/phone/tablet so as to not be operated)), and when the preset condition is met, adjusting the light transmittance of the protection device to protect the head up display (Huang Fig. 3C; para. [0029], [0030], [0035]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]).  
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the electrochromic material is attracted onto the first electrode or the second electrode under the action of the electric field.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 15, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches the electric field is applied to the color changing layer when the current state of the head up display meets the preset condition (Huang para. [0029], [0030]).
	As to claim 16, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches when the preset condition is not met, adjusting the light transmittance of the protection device to an initial value (Huang para. [0030], [0032]).
	As to claim 17, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Huang further teaches .

Claims 1, 6-9, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (cited above) in view of Rukavina (cited above).
	As to claim 1, Huang teaches a protection cover (Huang Fig. 1 - 100; Fig. 2 - 200; Figs. 3A-C - 300), comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 102a, 102b, 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), and the color changing layer is configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]).  
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the electrochromic material is attracted onto the first electrode or the second electrode under the action of the electric field.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 6, Huang in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the electrochromic material comprises an organic electrochromic material, the organic electrochromic material comprising at least one of polythiophene, a polythiophene derivative, a viologen, a tetrathiafulvalene, and a metal phthalocyanine compound (Rukavina para. [0034]).
	As to claim 7, Huang in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the front cover and rear cover are formed of transparent glass (Rukavina Fig. 1 - 22, 24; para. [0024]).
claim 8, Huang teaches a protection device for a head up display (Huang Fig. 1 - 100; Fig. 2 - 200; Figs. 3A-C - 300), comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), the color changing layer being configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), and a controller coupled to the color changing layer of the protection cover (Huang Fig. 1 - 110; Fig. 2 - 202a, 206, 204b, 202b), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Huang Fig. 1 - 110; Fig. 2; para. [0029]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]).  
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the electrochromic material is attracted onto the first electrode or the second electrode under the action of the electric field.
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 9, Huang in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Huang further teaches the controller is configured to determine whether a current state of the head up display meets a preset condition (Huang Fig. 2 - 206; Fig. 3C; para. [0029], [0030]), when the preset condition is met, control the electric field to adjust the transmittance of the color changing layer (Huang para. [0029], [0030]), and the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value (Huang Fig. 3C; para. [0005], [0013], [0029, [0030], [0032] - as discussed, the electrochromic (EC) transmittance is adjusted as per an illumination intensity condition greater than some value (solar cell power) AND the head up display (portable electronic, PDA, smart phone, tablet) is in a non-operating state (i.e. the opaque cover is over the HUD/phone/tablet so as to not be operated)).
claim 11, Huang in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Huang further teaches the controller is configured to apply the electric field of the color changing layer when the current state of the head up display meets the preset condition (Huang para. [0029], [0030]).
	As to claim 12, Huang in view of Rukavain teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Huang further teaches the controller is configured to stop applying the electric field to the color changing layer when the current state of the head up display does not meet the preset condition (Huang para. [0030], [0032]).
	As to claim 13, Huang teaches a method for protecting a head up display, which is applied to a protection device for the head up display (Huang Figs. 1-3), comprising providing the protection device (Huang Fig. 1 - 100; Fig. 2 - 200; Fig. 3 - 300), the protection device comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), and the color changing layer being configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), providing a controller coupled to the color changing layer of the protection cover (Huang Fig. 1 - 110; Fig. 2 - 202a, 206, 204b, 202b), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Huang Fig. 1 - 110; Fig. 2; para. [0029]), determine whether a current state of the head up display meets a preset condition (Huang Fig. 2 - 206; Fig. 3C; para. determining whether the HUD (tablet, smartphone, etc) is being covered), where the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value (Huang Fig. 3C; para. [0005], [0013], [0029, [0030], [0032] - as discussed, the electrochromic (EC) transmittance is adjusted as per an illumination intensity condition greater than some value (solar cell power) AND the head up display (portable electronic, PDA, smart phone, tablet) is in a non-operating state (i.e. the opaque cover is over the HUD/phone/tablet so as to not be operated)), and when the preset condition is met, adjusting the light transmittance of the protection device to protect the head up display (Huang Fig. 3C; para. [0029], [0030], [0035]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]).  
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the electrochromic material is attracted onto the first electrode or the second electrode under the action of the electric field.
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 15, Huang in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches the electric field is applied to the color changing layer when the current state of the head up display meets the preset condition (Huang para. [0029], [0030]).
	As to claim 16, Huang in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches when the preset condition is not met, adjusting the light transmittance of the protection device to an initial value (Huang para. [0030], [0032]).
	As to claim 17.
Claims 1, 3-5, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2011/0026091 - Brown; of record) in view of Cogan (cited above).
	As to claim 1, Brown teaches a protection cover (Brown Fig. 2) comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]) which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]).  
	Brown does not specify the details of the color changing (EC) layer.
	In the same field of endeavor Cogan teaches an electrochromic device (EC) having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the EC material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the EC material is attracted onto the first electrode or the second electrode under action of the electric field to change the light transmittance (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
claim 3, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the color changing layer is transparent to visible light and an infrared light with the electric field is not present (Brown Fig. 3A; para. [0031]-[0034], [0023], [0024]).
	As to claim 4, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the color changing layer has a reduced transmittance to a visible light and an infrared light when the electric field is applied (Brown Fig. 3B; para. [0031]-[0034], [0023], [0024], [0047]).
	As to claim 5, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the electrochromic material comprises an inorganic electrochromic material, the inorganic electrochromic material comprising tungsten trioxide (Cogan col. 4:52-65 - WO3).
	As to claim 7, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the front cover and rear cover are both formed of transparent material, and the transparent material comprises at least one of glass and acrylic (Brown Fig. 2A - 212, 216; para. [0018]).
	As to claim 8, Brown teaches a protection device for a head up display (Brown Fig. 2 - 204), comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]) which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance 
	Brown does not specify the details of the color changing (EC) layer. 
	In the same field of endeavor Cogan teaches an electrochromic device (EC) having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the electrochromic material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the electrochromic material is attracted onto the first electrode or the second electrode under action of the electric field to change the light transmittance (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 9, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Brown further teaches the controller is configured to determine whether a current state of the head up display meets a preset condition, and when the preset condition is met, control the electric field to adjust the transmittance of the color changing layer (Brown para. [0016] - when it is dark (illumination condition) AND vehicle/HUD is to be hidden (non-operating condition) the driver/operator changes the protection layer to block light from reflecting from the mirror (HUD)), and the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value (Brown para. [0016] - detailing the operator determines that when the mirror (HUD) is to be hidden/non-reflective (a.k.a non-operating state) and it is dark (illumination intensity greater than preset value)). 
	As to claim 10, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the non-operating state comprises at least one of: the head up display being in a turned-off state; and a vehicle, in which the head up display is located being in a stopped state (Brown para. [0016]).
	As to claim 11, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the controller is configured to apply the electric field to the color changing layer when the current state of the head up display meets the preset condition (Brown para. [0016], [0007], [0046]).
	As to claim 12, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the controller is configured to stop applying the electric field to the color changing layer when the current state of the head up display does not meet the preset condition (Brown Fig. 3A-C; para. [0023], [0024], [0046], [0047] - when needing to reflect light, the protection device is transparent).
claim 13, Brown teaches a method for protecting a head up display, which is applied to a protection device for the head up display (Brown Fig. 2 - 208, 204; the vehicle mirror being interpreted as a “head up display”), the method comprising providing the protection device (Brown Fig. 2 - 204), the protection device comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]), which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]), and providing a controller coupled to the color changing layer of the protection cover (Brown Fig. 4; para. [0036]), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Brown Fig. 4; para. [0036]), determining by the controller whether a current state of the head up display meets a preset condition, wherein the preset condition comprises that the head up display is in a non-operating state and the illumination intensity is greater than a preset value (Brown para. [0016] - detailing the operator determines that when the mirror (HUD) is to be hidden/non-reflective (a.k.a non-operating state) and it is dark (illumination intensity greater than preset value)), and when the preset condition is met, adjusting the transmittance of the protection device to protect the head up display (Brown para. [0016] - when it is dark (illumination condition) AND vehicle/HUD is to be hidden (non-operating condition) the driver/operator changes the protection layer to block light from reflecting from the mirror (HUD)).
	Brown does not specify the details of the color changing (EC) layer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 14, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches the non-operating state comprises at least one of: the head up display being in a turned-off state; and a vehicle, in which the head up display is located being in a stopped state (Brown para. [0016]).
	As to claim 15, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches the electric field is applied to the color changing layer when the current state of the head up display meets the preset condition (Brown para. [0016], [0007], [0046]).
claim 16, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches when the preset condition is not met, adjusting the light transmittance of the protection device to an initial value (Brown Figs. 3A-C; para. [0016], [0007], [0046], [0047] - when needing to reflect light, the protection device is transparent (initial value)).
	As to claim 17, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Brown further teaches adjusting the light transmittance of the protection device to an initial value comprises stopping an application of an electric field (Brown Fig. 3A-C; para. [0023], [0024]).

Claims 1, 3-4, 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (cited above) in view of Rukavina (cited above).
	As to claim 1, Brown teaches a protection cover (Brown Fig. 2) comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]) which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]).  
	Brown does not specify the details of the color changing (EC) layer.	
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 3, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the color changing layer is transparent to visible light and an infrared light with the electric field is not present (Brown Fig. 3A; para. [0031]-[0034], [0023], [0024]).
	As to claim 4, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the color changing layer has a reduced transmittance to a visible light and an infrared light when the electric field is applied (Brown Fig. 3B; para. [0031]-[0034], [0023], [0024], [0047]).
	As to claim 6, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the electrochromic material comprises an organic electrochromic material, the organic electrochromic material comprising at least one of polythiophene, a polythiophene 
	As to claim 7, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the front cover and rear cover are both formed of transparent material, and the transparent material comprises at least one of glass and acrylic (Brown Fig. 2A - 212, 216; para. [0018]).
	As to claim 8, Brown teaches a protection device for a head up display (Brown Fig. 2 - 204), comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]) which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]), a controller coupled to the color changing layer of the protection cover (Brown Fig. 4; para. [0036]), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Brown Fig. 4; para. [0036]). 
	Brown does not specify the details of the color changing (EC) layer.
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 9, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Brown further teaches the controller is configured to determine whether a current state of the head up display meets a preset condition, and when the preset condition is met, control the electric field to adjust the transmittance of the color changing layer (Brown para. [0016] - when it is dark (illumination condition) AND vehicle/HUD is to be hidden (non-operating condition) the driver/operator changes the protection layer to block light from reflecting from the mirror (HUD)), and the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value (Brown para. [0016] - detailing the operator determines that when the mirror (HUD) is to be hidden/non-reflective (a.k.a non-operating state) and it is dark (illumination intensity greater than preset value)). 
	As to claim 10, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the non-operating state comprises at least one of: the head up display being in a turned-
	As to claim 11, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the controller is configured to apply the electric field to the color changing layer when the current state of the head up display meets the preset condition (Brown para. [0016], [0007], [0046]).
	As to claim 12, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the controller is configured to stop applying the electric field to the color changing layer when the current state of the head up display does not meet the preset condition (Brown Fig. 3A-C; para. [0023], [0024], [0046], [0047] - when needing to reflect light, the protection device is transparent).
	As to claim 13, Brown teaches a method for protecting a head up display, which is applied to a protection device for the head up display (Brown Fig. 2 - 208, 204; the vehicle mirror being interpreted as a “head up display”), the method comprising providing the protection device (Brown Fig. 2 - 204), the protection device comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]), which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]), and providing a controller coupled to the color detailing the operator determines that when the mirror (HUD) is to be hidden/non-reflective (a.k.a non-operating state) and it is dark (illumination intensity greater than preset value)), and when the preset condition is met, adjusting the transmittance of the protection device to protect the head up display (Brown para. [0016] - when it is dark (illumination condition) AND vehicle/HUD is to be hidden (non-operating condition) the driver/operator changes the protection layer to block light from reflecting from the mirror (HUD)).
	Brown does not specify the details of the color changing (EC) layer.
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change the light transmittance of the color changing layer (Rukavina para. [0029], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic 
	As to claim 14, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches the non-operating state comprises at least one of: the head up display being in a turned-off state; and a vehicle, in which the head up display is located being in a stopped state (Brown para. [0016]).
	As to claim 15, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches the electric field is applied to the color changing layer when the current state of the head up display meets the preset condition (Brown para. [0016], [0007], [0046]).
	As to claim 16, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches when the preset condition is not met, adjusting the light transmittance of the protection device to an initial value (Brown Figs. 3A-C; para. [0016], [0007], [0046], [0047] - when needing to reflect light, the protection device is transparent (initial value)).
	As to claim 17, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Brown further teaches adjusting the light transmittance of the protection device to an initial value comprises stopping an application of an electric field (Brown Fig. 3A-C; para. [0023], [0024]).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 29, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks October 10, 2021; page 9, lines 1-8
        2 Remarks October 19, 2021; page 9, lines 9-16
        3 https://en.wikipedia.org/wiki/Electrochromism
        4 Specification para. [0010]-[0013] and Figures 1-3
        5 https://en.wikipedia.org/wiki/Electrochromism